Citation Nr: 1829098	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-09 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

At a July 2013 Board hearing, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and a transcript is included in the claims file. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in October 2014 for the Veteran to receive a new VA examination for his psychiatric disorder.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the remand directives, the VA added the additional treatment records and received a new VA examination in August 2015.  Id.  Thus, the Board concludes there was substantial compliance with the remand directives.


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's acquired psychiatric disorder, to include major depression was not due to his active duty service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depression have not been met.  38 U.S.C. §§ 1101, 1112, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran was evaluated in service for mental health issues.  The Veteran's work performance deteriorated around May 1976.  It was noted that the Veteran had a below standard attitude toward the military.  In July 1976 the Veteran requested discharge from the military for emotional hardship.  The Veteran pointed to deaths in his family, troubles with his marriage, and his mother's illness as reasons why he needed to leave service.  In December 1976, the Veteran was evaluated and it was noted he had no psychological condition that required hospitalization or medical board action.  The evaluation documented that the Veteran had discussed suicide with other service member as a way to get out of the service, but the Veteran lacked a specific intent or plan.  In a February 1977 counseling session the Veteran stated he would be better off dead.  In an April 1977 record, the Veteran's issues were determined to be due to an adjustment reaction to adult life and the response of immature and inadequate personality due to his displeasure with service and other personal problems. 

The Veteran's first VA examination was in August 2010.  The VA examiner opined the Veteran had some traits of a personality disorder that were more prominent at the end of his military career.  The examiner also noted that after discharge, his next treatment for depression was a decade later and associated with new life stressors, unrelated to his service.  The examiner concluded the Veteran's in-service adjustment reaction was not a reasonable explanation for his substance abuse and later depression.  Therefore, the Veteran's current depression issues were not related to his time in-service.

Prior to his next VA examination, the Veteran testified at a Board hearing in July 2013.  The Veteran stated that his job was to load bombs onto the airplanes in service.  The Veteran stated after time and his realization that the bombs were being used in the war, the Veteran started to feel anxious about loading the bombs.  The Veteran also discussed how one of the soldiers in the airplane committed suicide by ejecting himself and the Veteran saw the aftermath.  The soldier's suicide also made him nervous about continuing in his job.  

The Veteran's most recent VA examination was in August 2015.  The VA examiner considered the Veteran's mental health record in service and his more recent statements about working with bombs in service.  The VA examiner concluded, however, that the Veteran's current depression was not related to his time in service.  The VA examiner noted the 10 year gap after discharge where the Veteran sought no treatment for mental health issues.  Furthermore, the VA examiner found no evidence after service to warrant diagnosis of psychiatric disorder and opined that the Veteran's depression was due to post-military factors.  The VA examiner also considered the Veteran's statements that the Veteran self-medicated with alcohol, but noted that alcohol has similar symptoms of depression.  Therefore, the VA examiner opined the Veteran's depression was not due to his military service.

The Veteran has provided testimony regarding the onset of his depression and his symptoms.  Although the Veteran is competent to describe symptoms, he is essentially offering a medical opinion when attempting to link those symptoms to a specific diagnosis or to service.  He is not competent to provide a medical opinion as to the etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examiners opinions competent and credible.  Since that is the only competent evidence of etiology, the Board finds the evidence is not in relative equipoise, and as such the Veteran is not entitled to the benefit of the doubt.  See 38 C.F.R. § 3.102 (2017).  Accordingly, the Board finds service connection for major depression is denied. 


ORDER

Entitlement to service connection for major depression disorder is denied. 



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


